Title: Thomas Jefferson to Patrick Gibson, 3 November 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            
              Dear Sir
              Monticello
Oct. Nov. 3. 18.
            
            Yours of the 21st is recieved, and with respect to the 14. barrels of condemned flour, I will pray you not to dispose of it at all, but to hold it subject to the order of Messrs T. E. Randolph & Colclaser (tenants of my mill) or of their agent. I find it absolutely necessary that a distinction should be observed in the different flours you recieve for me. these are of 3. different masses. 1st 50 barrels of rent flour from Messrs Randolph & Colclaser, every quarter, which will have simply on them the brand of the . 2ly 350. barrels a year from this place, being the rent paid me for the hire of my plantations here by my grandson Th: J. Randolph. this has also the brand of the ‘Shadwell mills,’ but I have given orders that hereafter there shall be an additional mark  to distinguish it.
            3. my flour from Bedford, which is generally manufactured at Mitchell’s mills and will have that brand it on it. if the mill-rent flour is damaged or condemned, Randolph & Colclaser are responsible to me. if the crop flour from this place is condemned, my grandson indemnifies me. if the Bedford flour is condemned, mr Mitchell is answerable; so in all these if there be an overproportion of Fine flour. a small mark of distinction to every parcel mentioned in your accounts of sales, will direct me always to the responsible person, such as S.M. for Shadwell mills, . for the crop flour from hence, and the initial of Mitchell’s brand, whatever it is. this alone can enable me to call on the responsible person.—I am still confined to the house, but in the hope of soon getting out of it.   ever and affectionately your’s
            Th: Jefferson
          
          
            P.S. in my letter of Oct. 18. I said I should make one draught on you for between 3. & 400 D and another for about as much more. the 1st was made in favr of James Leitch for 400.D. the 2d is not yet made but soon will be. in the mean time came an unexpected demand from Bedford for 303.04 for which I was obliged to draw on you, and in favor of the sheriff of Albemarle also for taxes. I have ordered my Bedford flour to be now carried down.
          
        